Case 1:16-cv-00052-ENV-RLM Document 99-1 Filed 02/24/20 Page 1 of 4 PageID #: 954




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK


    WILLIE MILLER,
                          Plaintiff,

                    -against-                  VERDICT SHEET


    P.O. TIMOTHY TERRILLION,                   16-CV-52(ENV)(RLM)

                           Defendant.



         WE,THE JURY,DULY DRAWN AND SWORN TO TRY

    THIS ACTION,IN ACCORDANCE WITH PRINCIPLES OF

    LAW AS CHARGED BY THE COURT,SAY WE FIND OUR


    VERDICT BY ANSWERING THE FOLLOWING QUESTIONS


    SUBMITTED BY THE COURT:




    1.   DID PLAINTIFF PROVE BY A PREPONDERANCE OF


         THE EVIDENCE THAT DEFENDANT FALSELY


          ARRESTED HIM ON AUGUST 22,2015?

                                                                         EXHIBIT
Case 1:16-cv-00052-ENV-RLM Document 99-1 Filed 02/24/20 Page 2 of 4 PageID #: 955




         YES                                    NO

   IF YOU ANSWERED "YES"TO QUESTION I, THEN PLEASE


    PROCEED TO QUESTION II.


    IF YOU ANSWERED "NO"TO QUESTION I, YOUR


    DELIBERATIONS ARE FINISHED, SIGN AND DATE THE


    VERDICT SHEET AND REPORT YOUR VERDICT TO THE


    COURT.




    H.   DID PLAINTIFF PROVE BY A PREPONDERANCE OF


         THE EVIDENCE THAT HE SUFFERED ACTUAL


         COMPENSATORY DAMAGES AS A RESULT OF BEING


         FALSELY ARRESTED?


          YES                                   NO
Case 1:16-cv-00052-ENV-RLM Document 99-1 Filed 02/24/20 Page 3 of 4 PageID #: 956




   IF YOU ANSWERED "YES" TO QUESTION II, STATE THE

    DOLLAR AMOUNT OF ANY ACTUAL COMPENSATORY


    DAMAGES PLAINTIFF HAS PROVED,THEN PLEASE


    PROCEED TO QUESTION III.


         $


    IF YOU ANSWERED "NO"TO QUESTION H,STATE A


    DOLLAR AMOUNT OF $1.00 IN NOMINAL DAMAGES,TO BE


    AWARDED TO PLAINTIFF,THEN PLEASE PROCEED TO

    QUESTION HI.


         $


    HI. DID PLAINTIFF PROVE BY A PREPONDERANCE OF


         THE EVIDENCE THAT HE IS ENTITLED TO PUNITIVE


          DAMAGES?
Case 1:16-cv-00052-ENV-RLM Document 99-1 Filed 02/24/20 Page 4 of 4 PageID #: 957




         YES                                    NO




   IF YOU ANSWERED "YES" TO QUESTION III, STATE THE


    AMOUNT OF PUNITIVE DAMAGES,THEN SIGN AND DATE


    THE VERDICT SHEET AND REPORT YOUR VERDICT TO


    THE COURT.


         $


    IF YOU ANSWERED "NO" TO QUESTION III, YOUR


    DELIBERATIONS ARE FINISHED. SIGN AND DATE THE


    VERDICT SHEET AND REPORT YOUR VERDICT TO THE


    COURT.




    FOREPERSON'S SIGNATURE                                  DATE
